ANDERSON, PAUL H., Justice
(dissenting).
I respectfully dissent. I disagree with the majority’s conclusion that a drive-by shooting at an occupied building is a victimless crime; rather, I conclude that all of the occupants of the targeted building are victims. Moreover, even if the majority is correct that the building’s occupants were not victims, I disagree with the majority’s assumption that the multiple-victim exception applies to a victimless crime. It does not. Therefore, I would affirm the result reached by the court of appeals.
Michael James Ferguson was convicted on one count of aiding and abetting felony drive-by shooting at an occupied building and eight counts of aiding and abetting *593second-degree assault. The convictions are the result of an incident in which Ferguson handed a gun to his half-brother, who then fired several shots at a duplex occupied by eight people, six of whom were children. The district court first sentenced Ferguson to two consecutive sentences — for the drive-by shooting conviction and for one of the second-degree assault convictions. The court then imposed seven concurrent sentences for the remaining seven second-degree assault convictions. The court of appeals reversed the district court’s sentencing decisions, concluding that Ferguson could only be sentenced for the more serious conviction — drive-by shooting. State v. Ferguson, 786 N.W.2d 640, 645 (Minn.App.2010).
Minnesota law provides that “if a person’s conduct constitutes more than one offense under the laws of this state, the person may be punished for only one of the offenses.” Minn.Stat. § 609.035 (2010). We have said that the purpose of MinmStat. § 609.035 is “to limit punishment to a single sentence where a single behavioral incident result[s] in the violation of more than one criminal statute.” State v. Bookwalter, 541 N.W.2d 290, 293 (Minn.1995) (citing Minn.Stat. § 609.035, advisory comm. cmt.). We have also said that “if a defendant commits multiple offenses against the same victim during a single behavioral incident, MinmStat. § 609.035 provides that the defendant may be sentenced for only one of those offenses.” Id.; see also State v. Holmes, 778 N.W.2d 336, 339 (Minn.2010); State v. Herberg, 324 N.W.2d 346, 348 (Minn.1982); State v. Zuehlke, 320 N.W.2d 79, 81-82 (Minn.1982). In essence, section 609.035 prohibits the imposition of multiple sentences for multiple crimes committed during a single behavioral incident. Thus, unless some exception applies, a district court may only sentence a defendant for the most serious offense committed during the single behavioral incident even though imposing several consecutive sentences for less serious offenses would result in a longer total sentence. See State v. Franks, 765 N.W.2d 68, 78 (Minn.2009).
It is undisputed that Ferguson’s crimes of aiding and abetting a drive-by shooting and aiding and abetting eight counts of second-degree assault occurred during a single behavioral incident. There is no question that Ferguson committed nine separate crimes during this one behavioral incident. It is also undisputed that a drive-by shooting at an occupied building is a more serious offense than second-degree assault. Drive-by shooting at an occupied building has a severity level of VIII and a maximum punishment of ten years in prison. Minn. Sent. Guidelines V; Minn.Stat. § 609.66, subd. le(b) (2010). Second-degree assault has a severity level of VI and a maximum punishment of seven years in prison.1 Minn. Sent. Guidelines V; Minn.Stat. § 609.222, subd. 1. Unless an exception to Minn.Stat. § 609.035 applies, Ferguson may not be sentenced on more than the most serious offense for which he was convicted. Therefore, we must determine if there is an exception that allowed the district court to impose the multiple sentences.
The parties agree that the issue here involves a judicially created exception to Minn.Stat. § 609.035 — the multiple-victim exception. We have held that courts are not prevented from giving a defendant multiple sentences for multiple crimes *594arising out of a single behavioral incident if two critex-ia are met: “(1) the crimes affect multiple victims; and (2) multiple sentences do not unfairly exaggerate the criminality of the defendant’s conduct.” State v. Skipintheday, 717 N.W.2d 423, 426 (Minn.2006); see also State v. Schmidt, 612 N.W.2d 871, 878 (Minn.2000); State ex rel. Stangvik v. Tahash, 281 Minn. 353, 359-60, 161 N.W.2d 667, 672 (1968). The multiple-victim exception essentially establishes a “one sentence per victim” rule. See Schmidt, 612 N.W.2d at 878 (“[W]e uphold the imposition of one sentence per victim if this would not result in punishment grossly out of proportion to the defendant’s culpability.” (citations omitted) (internal quotation marks omitted)); State v. Whittaker, 568 N.W.2d 440, 453 (Minn.1997) (“[0]ne sentence may be imposed per victim in multiple-victim cases.... ”).
The majority applies the multiple-victim exception to this case. It does so by first concluding that occupants of a building are not necessarily victims of the offense of drive-by shooting at an occupied building, and instead concludes they are only victims of assault. The majority then appears to conclude that because there were eight people in the building Ferguson targeted, he may receive nine separate sentences, regardless of the offenses for which those sentences are imposed. Based on this conclusion, the majority instructs the district court that it may sentence Ferguson separately for the drive-by shooting conviction and each of the eight assault convictions.
The majority’s approach to the sentencing of Ferguson is erroneous for two reasons. First, the majority’s conclusion that occupants of a building are not victims of the offense of drive-by shooting at an occupied building is unsupported by Minnesota law. Second, contrary to the majority’s assumption, the multiple-victim exception does not support a sentence for a victimless crime that arises from the same conduct as other sentenced crimes.

Victimless Crime

The majority’s first conclusion — that drive-by shooting at an occupied building is a victimless crime — rests on two assertions. Each assertion — (1) the elements of drive-by shooting do not require the defendant to target any person, and (2) nothing in the language of the drive-by shooting statute refers to the effect of a shooting on the occupants of the building — lacks support in Minnesota law. I will address both assertions in turn.
Minnesota Statutes § 609.66, subd. le, provides that “[wjhoever, while in or having just exited from a motor vehicle, recklessly discharges a firearm at or toward ... a person, or an occupied building or motor vehicle,” is guilty of a felony. The majority concludes that the elements of the crime of drive-by shooting at an occupied building do not require the defendant to target any person; therefore, any person(s) in the occupied building cannot be a victim(s) of the drive-by shooting. But the fact that Minn.Stat. § 609.66, subd. le, does not expressly contemplate the shooter’s intent to target persons inside the occupied building does not mean that the persons who occupy the building are not victims. In fact, our case law appears to point us in the opposite direction from that taken by the majority.
For example, in State v. Gartland, 330 N.W.2d 881, 883 (Minn.1983), the defendant argued that the multiple-victim exception should not apply “in any case in which the statute violated does not require a showing of intent.” But we disagreed, saying that “[t]he fact that [the] defendant may not have intended to hurt anyone should not make a difference.” Id. We concluded that the significant fact was that the defendant knew his conduct — reckless *595driving in a residential neighborhood— might injure or kill others. Id. The defendant’s recklessness — the same element the State must prove to convict a defendant of a drive-by shooting at an occupied building — justified imposition of multiple sentences because the crime in Gartland resulted in multiple victims: Id.; Minn.Stat. § 609.66, subd. le. By providing an example of a crime that can result in multiple victims even though a showing of intent is not required for conviction, Gartland refutes the contention that lack of intent to kill or injure renders a crime victimless.
Minnesota Statutes § 609.66, subd. le, also makes it a crime to shoot at a person or at an occupied motor vehicle. A drive-by shooting at a person, or at person occupying a motor vehicle, cannot be a victimless crime for purposes of the multiple-victim exception. In each case, the person or the occupant of the vehicle is on the receiving end of the drive-by shooting.2 Moreover, a conclusion that a drive-by shooting at a person or an occupied motor vehicle is victimless is inconsistent with State v. Edwards, 774 N.W.2d 596 (Minn.2009).
In Edwards, the defendant fired several shots at a group of nine people that included M.D., K.R. (1), and K.R. (2). Edwards, 774 N.W.2d at 599-600. Edwards was charged with one count of first-degree assault against M.D. because M.D. was hit and seriously wounded. Id. He was also charged with three counts of drive-by shooting, one each for M.D., K.R. (1), and K.R. (2). Id. Recognizing that it could impose only one sentence per victim, the district court sentenced Edwards for the first-degree assault, but not the drive-by-shooting, of M.D.3 Id. at 600. The court then imposed two additional sentences, one each for the drive-by shooting of K.R. (1) and K.R. (2). Id. We held these three sentences were permissible because Edwards was not convicted of any other charged crimes against either K.R. (1) and K.R. (2). Id. 606-07.
In essence, we concluded in Edwards that M.D., K.R. (1), and K.R. (2) were each a victim of the drive-by shooting. Because each of these three people was a victim in his own right, we allowed the district court to use the multiple-victim exception to impose one sentence for each victim of the drive-by shooting (though the court ultimately replaced the sentence related to the drive-by shooting of M.D. with a sentence for the assault of M.D., the more serious crime). See also State v. DeFoe, 280 N.W.2d 38, 41-42 (Minn.1979) (affirming separate sentences for aggravated assault and aggravated robbery in which only one of the several people in the bar was a victim of aggravated assault). If in Edwards we had used the logic articulated by today’s majority, the result would have been different. We could not have allowed the district court to sentence Edwards for shooting at K.R. (1) and K.R. (2) because, under the majority’s analysis, neither were victims of the drive-by shooting, despite their presence during the crime and the fact Edwards shot at them.
The majority also concludes that a drive-by shooting at an occupied building is victimless because the language of the statute does not refer to the effect of the drive-by shooting on the occupants — a conclusion closely related to the majority’s first conclusion. But this second conclusion ap*596pears to be inconsistent with our decision in State v. Rieck, 286 N.W.2d 724 (Minn.1979). In Rieck, the defendant was convicted of, among other offenses, one count of tampering with a witness and five counts of assault for an incident in which he fírebombed a house occupied by five people. Id. at 727. The defendant believed a sixth occupant was present, and his firebombing was motivated by a desire to prevent the sixth person from testifying against his half-brother in another matter. Id. at 725. But the sixth person was not in the house. Id. at 727. We stated that “[although the sixth person was not present, under Minn.Stat. § 609.498 (1978) her presence was not required in order to convict [the] defendant of tampering. The purpose of the firebombing was to silence her as a witness.” Id. at 725. We concluded that the defendant’s purpose was enough to make the sixth person a victim of the crime of tampering with a witness, and we permitted six sentences, notwithstanding the fact that the sixth “victim” was unaware of the firebombing at the time it occurred. Id. Therefore, the mere fact that statutory language does not require an individual’s awareness of a crime affecting her does not render the crime victimless.
Finally, in order to convict Ferguson, the State had to prove beyond a reasonable doubt that the targeted building was occupied at the time of the shooting. If the statutory framework punished shooting at occupied and unoccupied buildings equally, there might be a stronger argument that the crime was victimless. But the statute’s contemplation of the building’s occupants indicates the Legislature appreciated that a drive-by shooting at an occupied building puts the occupants at risk. Compare Minn.Stat. § 609.66, subd. le(a) (imposing up to three years of imprisonment for firing at a “building”), with Minn.Stat. § 609.66, subd. le(b) (imposing up to ten years of imprisonment for firing at an “occupied building”). Thus, I conclude each occupant was a victim of the drive-by shooting.4 Minn.Stat. § 609.66, subd. le(b) (2006). Each occupant was also a victim of second-degree assault. Ferguson can only be sentenced for one crime against each of these eight victims— the most serious offense. Minn.Stat. § 609.035, subd. 1.

Multiple Victims

Even if one were to assume that the majority is correct that a drive-by shooting at an occupied building is a victimless crime, the majority’s assumption that the multiple-victim exception will support a sentence on such a victimless crime is flawed. As previously stated, it is well established that the multiple-victim exception provides that, notwithstanding Minn. Stat. § 609.035, a district court may impose one sentence per victim for multiple crimes arising out of a single behavioral incident when the crimes affect multiple victims. See Schmidt, 612 N.W.2d at 878 (“[W]e uphold the imposition of one sentence per victim if this would not result in punishment grossly out of proportion to the defendant’s culpability.” (citations omitted) (internal quotation marks omitted)).5 In essence, we have concluded that *597the rationale for the multiple-victim exception is that “where multiple victims are involved, a defendant is equally culpable to each victim.” Edwards, 774 N.W.2d at 605.
Applying the principle of one sentence per victim, we have declined to count those affected by victimless crimes as “victims” for purposes of the multiple-victim exception. In State v. Skipintheday, a defendant was convicted of three counts of being an accomplice after the fact to a three-victim shooting. 717 N.W.2d at 424. The district court applied the multiple-victim exception and sentenced the defendant on all three counts. Id. We reversed, concluding that the multiple-victim exception did not apply when the crime for which the defendant was convicted — being an accomplice after the fact — was a victimless crime. Id. at 427. Skipintheday indicates that convictions for victimless crimes do not justify the imposition of additional sentences.
Before today’s case, we have described and applied our multiple-victim exception in over 30 cases; but, we have never held that the multiple-victim exception can support an additional sentence for a victimless crime. Here, for the first time, the majority has used the multiple-victim exception to justify separate sentences on a crime it concludes is victimless. The majority is left in the incongruous position of using the “one sentence per victim” rule implicit in the multiple-victim exception to justify nine sentences for offenses committed against eight “victims” of a “victimless crime.” I conclude that such use of the multiple-victim exception is novel and is inconsistent with our decision in Ski-pintheday.
I also conclude that there are other internal inconsistencies in the position taken by the majority. Whether the crime of drive-by shooting has no victims, as the majority claims, or several victims, as I conclude, the majority’s position fails. If the drive-by shooting offense has no victims, then a conviction on that offense justifies no further sentences under the multiple-victim exception. If the drive-by shooting offense has several victims, then each of those victims may be covered by the drive-by shooting conviction, or an individual assault conviction, but not both. See Marquardt, 294 N.W.2d at 850.
For all the foregoing reasons, I would conclude that the multiple-victim exception does not support the district court’s sentencing of Ferguson. Accordingly, I would hold that the district court erred when it sentenced Ferguson for the eight assault convictions and the drive-by shooting because the sentencing violates the single behavioral incident rule of Minn.Stat. § 609.035. Therefore, I would affirm the court of appeals’ decision reversing the district court and remanding for sentencing.

. If the second-degree assault charge involves "inflicting] substantial bodily” harm on the victim, then the maximum punishment is ten years in prison. Minn.Stat. § 609.222, subd. 2 (2010). The severity level for this type of second-degree assault is still VI. Minn. Sent. Guidelines V.


. The majority purports to take no position on whether occupants of a motor vehicle can be victims of a drive-by shooting; but, the logical consequence of the majority's argument is that they cannot be victims.


. The district court sentenced Edwards for first-degree assault, not drive-by shooting, because first-degree assault was the more serious of the two offenses. Id. at 600.


. In fact, the State during its closing argument acknowledged that the building’s occupants were "victims of the drive-by shooting.” The State never argued, at trial or in its brief to this court, that the building's occupants were not victims.


. See also Whittaker, 568 N.W.2d at 453 ("[T]his court stated the rule that one sentence may be imposed per victim in multiple-victim cases.”); State v. Goulette, 442 N.W.2d 793, 795 (Minn.1989) (upholding five consecutive sentences for five victims); State v. Williams, 337 N.W.2d 387, 390 (Minn.1983) ("[T]he trial court may impose one sentence *597per victim in multiple victim cases.”); Gartland, 330 N.W.2d at 883 (“[A] defendant who commits multiple offenses in a single behavioral incident may be sentenced to one sentence per victim.”); State v. Marquardt, 294 N.W.2d 849, 851 (Minn.1980) ("[0]ne sentence may be imposed per victim in multiple-victim cases.”).